Citation Nr: 9904137	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  96-13 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a nervous 
condition.

3.  Entitlement to an increased evaluation for tinea of the 
hands, feet and groin, currently rated as 10 percent 
disabling.

4.  Entitlement to an increased evaluation for recurrent 
blepharitis, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
April 1976.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from 
rating determinations in April 1995 and April 1996 by the 
Wilmington, Delaware, Regional Office (RO).

At his October 1995 RO hearing, the veteran withdrew from 
appellate review the issue of an increased rating for low 
back strain with osteoporosis and limited motion, evaluated 
as 40 percent disabling.

In a November 1996 rating decision entitlement to individual 
unemployability was granted.

In a May 1982 decision, the Board denied service connection 
for hypertension.  The current claim to establish service 
connection for a heart disorder is being considered by the 
Board on a de novo basis, as service connection has not 
previously been denied for heart disease, per se.




FINDINGS OF FACT

1.  A May 1982 Board decision denied service connection for a 
nervous condition.

2.  The evidence received since the May 1982 decision is not 
probative of the issue at hand as to whether the current 
condition is related to military service, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim and, thus, does not serve to 
reopen the veteran's claim for service connection for a 
nervous condition.

3.  The veteran's service-connected skin disorder (including 
tinea pedis, manum and cruris) primarily involves the hands, 
groin, legs, and feet; disability from the condition 
approximates that for tinea with exfoliation, exudation, 
constant itching and extensive lesions.

4.  The veteran's recurrent blepharitis is not active and is 
not productive of any ascertainable residuals.


CONCLUSIONS OF LAW

1.  As new and material evidence has not been submitted, the 
claim for service connection for a nervous condition is not 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.156 (1998).

2.  The criteria for a rating of 30 percent for service-
connected tinea of the hands, feet and groin have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 4.118, Code 7806 (1998).

3.  The criteria for a disability rating in excess of 10 
percent for blepharitis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 4.84, Code 
6018 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.  Service medical records show that in 
October 1971 the veteran was admitted to the dispensary for a 
history of marital and military adjustment problems that 
caused symptoms of extreme agitation, nervousness, 
uncontrolled crying spells and inability to sleep.  The 
diagnosis at discharge was acute anxiety reaction.  In 
January 1975 the veteran was admitted to the ward with a 
provisional diagnosis of depression.  Prior to admission he 
was hysterical, hyperventilating and banging on walls.  At 
that time he was also treated for multiple lacerations 
sustained when he stuck his right arm through a car window.  
In January 1976 situational reaction was diagnosed.  Service 
medical records also show the veteran had been treated for 
burning, itching and scratchy eyes and blurred vision.  He 
was found to have slightly enlarged optic cups but the 
examination was essentially normal.  He was also followed as 
an outpatient for treatment of a rash located on his feet, 
hands and groin.  The diagnoses were tinea pedis, tinea manum 
and tinea cruris.

On VA examination in December 1978 the veteran reported 
receiving psychiatric treatment from a private facility.  An 
ophthalmology examination indicated excessive mucous in the 
eyes with frequent sties but was otherwise normal.  

VA outpatient treatment records from 1975 to 1980 show 
treatment of the veteran for a rash involving the groin, 
hands and feet as well as pain and pressure of both eyes and 
blurred vision.  

In February 1979 service connection was denied for a nervous 
condition.  In May 1979 service connection was established 
for recurrent hordeolum and blepharitis and a 10 percent 
evaluation was assigned.  

In July 1979 the veteran underwent psychological evaluation 
and was recommended for inclusion in group therapy.  On VA 
examination in June 1979 the veteran reported that he had 
been receiving psychiatric treatment since 1976 and had a 
psychiatric admission in 1977.

A March 1980 letter from P.B. Holt, M.D. revealed the veteran 
was first evaluated in July 1977 and had been in treatment 
for nervous problems since that time.  A similar letter, 
dated in May 1980, indicates that consultation was first 
sought by the veteran's family in December 1976 and that by 
March 1977 it was clear that the veteran had severe 
psychiatric problems requiring treatment.  Dr. Holt stated 
that the veteran had been in continuous treatment since that 
that time with 52 clinic visits as well as psychiatric 
hospitalizations in June 1977 and December 1979.  A third 
letter dated in September 1980 indicates the veteran was 
recently hospitalized for several days in late September. 

In a November 1980 rating decision the RO continued the prior 
denial of service connection for a nervous condition.  

A report from Neuse Mental Health Center dated in November 
1975 shows the veteran and his wife attended therapy sessions 
in connection with their son's placement in a Group Home.  

VA examination in December 1980 shows the veteran had a rash 
on the right hand and thickened scale of the right palm.  The 
groin was clear.  The clinical impression was tinea of the 
palm and soles and contact dermatitis of the groin.  

In a February 1981 rating action service connection was 
established for tinea pedis of the feet, hands and contact 
dermatitis of the groin and a 10 percent evaluation was 
assigned. 

Also of record are VA and private treatment records dated 
from February 1981 to November 1981 which show continued 
psychiatric treatment of the veteran.  Specifically a 
February 1981 letter from Dr. Holt indicates the veteran had 
symptoms consistent with adjustment disorder with depressed 
mood and had been in continuous treatment since 1977.  A 
letter from E. L. Jiloca, M.D. dated in March 1981 shows the 
veteran was treated for schizophrenia and a letter from E. N. 
Cuba, M.D. indicates treatment of the veteran for paranoia.  

In May 1982 the Board denied service connection for an 
acquired psychiatric disorder on the basis that an acquired 
psychiatric disorder was not shown during service or within 
one year of service separation.  

A letter from J.W. Cole, III, M.D. dated in January 1987 
indicates the veteran underwent a psychiatric evaluation for 
symptoms of depression in June 1986. The veteran gave a 
history of similar symptoms of depression which occurred in 
an episodic fashion going back a number of years.  It was the 
veteran's opinion that these symptoms may have first occurred 
while he was on active duty and that he was seen by a Navy 
psychiatrist at Cherry Point Marine Base in North Carolina.  

In a December 1989 letter from A.A. Ausejo, M.D. the veteran 
was evaluated and treated for schizoaffective disorder.  

In December 1990 he was evaluated for complaints of a rash on 
both feet and the right palm.  He also complained of a rash 
in the inguinal region, gluteal cleft and perirectal area, 
described as fairly persistent.  Examination revealed a dry, 
scaly thickened skin of the soles and the right palm.  
Potassium hydroxide examination of skin scrapings was 
negative.  There was some hyperpigmentation, minimal dryness 
and scale located in the inguinal creases and the gluteal 
cleft.  The clinical impression was dermatitis, rule out 
tinea.

A VA examination report dated in May 1991 shows the veteran 
was treated for diffuse scaly patches on the feet and right 
palm.  The groin had a fairly well demarcated erythematous 
and slightly scaly patch.  The clinical impression was tinea 
pedis, tinea cruris and tinea manum.  

In February 1993 the veteran underwent examination at the VA 
eye clinic.  He complained of decreased vision in both eyes 
since a chemical injury to his left eye in 1973.  It was 
noted that the veteran had started antidepressant medication 
around that time.  Examination showed his pupils were equal, 
round and reactive to light with no evidence of afferent 
pupillary defect.  Extraocular motility and confrontation 
fields were unremarkable.  Best-corrected visual acuity was 
20/40 in the right eye and 20/40 in the left eye.  His lids 
and conjunctivae were unremarkable and there was a diffuse 
corneal haze in the left eye located at the level of stroma.  
Amsler's grid evaluation showed a mild wavy line and possible 
metamorphobia in the left eye.  The veteran had a mild 
internal limiting membrane and pigmentary disruption in the 
macular area of both eyes.  This appeared very consistent in 
both eyes.  His optic nerve, vessels, retina, periphery and 
vitreous were unremarkable.  The veteran was reevaluated by a 
retinal specialist who felt that the veteran's macular 
disruption was consistent with long term Phenothiazine use 
and may actually reflect a drug toxicity from the veteran's 
antidepressant medication.  There was no evidence of 
phototoxicity on the cornea or lens of either eye.  The 
examiner summarized that since the veteran stated a 
subjective decrease of vision in the left eye only and the 
corneal opacity was also noted only in the left eye, his 
subjective visual decrease was consistent with his corneal 
opacity from previous injury.  

Additional VA outpatient treatment records dated from July 
1993 to August 1994 show continued psychiatric evaluation and 
treatment of the veteran.  Also records from the Sussex 
Mental Health Clinic and Dr. Holt show the veteran underwent 
psychotherapy from 1977 to 1986.  It appears that the therapy 
was due in part to the veteran's alcohol abuse.  A report 
from Dr. Ausejo dated in March 1981 shows a diagnosis of 
adjustment disorder with conduct disturbance.

In an April 1995 rating decision the RO found that new and 
material evidence to reopen the claim for service connection 
for a nervous condition had not been submitted.  

In April 1995 the veteran was evaluated by J.F. Andrews, 
M.D., for a rash of the feet, inguinal region and right hand.  
The veteran reported the rash had worsened and that the 
eruption in the inguinal region appeared to be spreading.  

The veteran presented testimony at a RO hearing in October 
1995 about the onset and severity of his claimed 
disabilities.  

A July 1995 letter from T. Tonwe, M.D. indicates the veteran 
was evaluated for complaints of a rash described as pruritic 
and often incapacitating especially when the environment is 
warm.  He reported that recently the rash had become more 
widespread and that he was not on any treatment.  On physical 
examination there was a striking polycyclic annular shaped 
rash with scalloped pattern and scaling.  The distribution of 
the rash comprised 20 to 25 percent of the veteran's total 
body surface area and was most severe on the palm of the 
hands, soles of the feet, including the web of the feet, the 
lower leg bilaterally extending from the Achilles halfway up 
the lower legs and the groin, including the perineum and the 
perianal regions, and extending one quarter way down the 
medial thighs bilaterally.  Direct examination of the scale 
in 10 percent potassium hydroxide demonstrated the 
characteristic mycelia.  The clinical impression was 
dermatophytosis.  

On VA examination several months later in October 1995 the 
veteran continued to complain of profuse itching and scaling 
in warm weather and that he had a hard time at work and would 
wash often at work to decrease the itching.  Examination 
revealed vesicles and scale on the right palm and 
hyperkeratotic, thickened and discolored toenails.  There was 
scaling on the soles of the feet bilaterally and up the 
medial aspect of the right leg.  The groin also had scaling.  
The clinical impression was tinea cruris, tinea pedis and 
tinea manum.  The claims folder includes photographs taken of 
the veteran's hands, feet and groin area. 

VA outpatient treatment records dated from February 1995 to 
January 1996 show continued psychiatric treatment of the 
veteran as well as complaints of blurred vision, dizziness 
and tinea pedis.  

A VA outpatient treatment record dated in February 1996 shows 
the veteran had been treated for schizophrenia, paranoid 
type, over the last four years.  

The veteran underwent a VA visual examination in March 1996 
which revealed best corrected visual acuity was 20/30 in the 
right eye and 20/30 in the left eye, stable since 1992.  
External evaluation revealed the lids, conjunctivae, cornea, 
iris, lens and anterior chamber were unremarkable.  Goldman 
applanation tonometry was measured at 14 mm of mercury in the 
right eye and 13 mm of mercury in the left eye.  Dilated 
ocular health evaluation revealed that the optic nerve was 
healthy, with distant margins in both eyes.  The macular area 
in both eyes had mild pigmentary disruption without any 
evidence of diffuse retinal pigment epithelium atrophy or 
macular degeneration changes.  The remainder of the internal 
structures was unremarkable.  The examiner concluded that the 
veteran's decreased visual acuity appeared consistent with a 
nonspecific maculopathy.  There was no known etiology at the 
present time, although the appearance of the macular changes 
was consistent with drug toxicity from the past or an 
inherited maculoinflammation at the present time.  

A report from Dr. Tonwe dated in March 1996 indicated that 
since the July 1995 evaluation the veteran's skin condition 
had progressed to include an open wound of the right 
malleolus as a result of extensive exfoliative eczema in that 
region.  Dr. Tonwe noted significant disfigurement of this 
region with extensive exfoliation and crusting but no 
evidence of systemic or nervous manifestations.  Dr. Tonwe 
opined that in view of this progression the veteran's 
disfigurement covered approximately 30 percent of his body 
surface area.  

On examination by Dr. Tonwe in June 1996 clinical findings 
revealed the veteran's lesions were exudative and weeping.  
The clinical impression was dermatophytosis covering 
approximately 30 percent of the body surface area.  A similar 
report dated in July 1996 is also of record.

The veteran presented testimony at a RO hearing in September 
1996 about the onset and severity of his service-connected 
blepharitis.

New and Material Evidence

Analysis.  The RO originally denied service connection for a 
nervous condition in February 1979 and again in November 
1980.  Service connection was subsequently denied by the 
Board in a May 1982 decision which concluded that the 
veteran's diagnosed adjustment disorder was not a neurosis or 
psychosis for which service connection could be granted.  

The March 1989 Board decision is final.  See 38 U.S.C.A. § 
7103(a) (West 1991 & Supp. 1998).  A final decision cannot be 
reopened and reconsidered by the VA unless new and material 
evidence is presented in connection with a request that the 
previously denied claim be reopened.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 1998); Suttman v. Brown, 5 Vet.App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been submitted, the VA must reopen a previously 
denied claim.  38 U.S.C.A. § 7104(b) (West 1991 & Supp. 
1998). 

For evidence to be deemed new, it must be more than merely 
cumulative or redundant.  To be material, the evidence must 
be relevant and probative to the issue at hand and must be 
considered in order to fairly decide the merits of the claim, 
when viewed in the context of all the evidence.  Hodge v. 
West, 155 F.3d 1356 (1998); 38 C.F.R. § 3.156 (1998).  The 
United States Court of Veterans Appeals has held that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet.App. 273 
(1996).

Because the RO did not base its decision in this case in the 
language struck down by the United States Court of Appeals 
for the Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), and, instead, in the July 1995 statement of the 
case cited and applied the regulation, 38 C.F.R. § 3.156, the 
veteran is not prejudiced by the Board now considering the 
issue of whether new and material evidence has been submitted 
to reopen the claim.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Since the 1982 Board decision, the RO has denied the 
veteran's claim to reopen on the basis that new and material 
evidence had not been received.  Evidence received since the 
denial reflects current treatment for the veteran's nervous 
condition but does not contain information which contradicts 
the diagnostic conclusions upon which the prior decision was 
based.  To the extent that the evidence is considered new, it 
is not material evidence since it does not link any current 
acquired nervous condition to military service.  Cox v. 
Brown, 5 Vet.App. 95 (1993).  Evidence added to the file 
since 1982 does not establish the required link between the 
veteran's inservice problems and his post-service psychiatric 
diagnoses.  None of the examiners who treated the veteran 
related the onset of the veteran's psychiatric problems to 
his miliary service.  Further, none of these examiners 
indicate that a psychosis was manifest to a compensable 
degree within one year of the veteran's discharge from 
service.

The veteran's hearing testimony has been considered and 
constitutes nothing more than a restatement of his basic 
contention, i.e. that his currently manifested nervous 
condition was incurred during his period of active service. 
"[L]ay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded."  Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  Grottveit v. Brown, 5 Vet.App. 91, 
93 (1993).  Also such opinions, alone, without corroboration 
by competent medical records, are not sufficient to reopen a 
claim.  Moray v. Brown, 5 Vet.App. 211, 214 (1993).  In light 
of the fact that the RO has already considered such 
contentions, it is apparent that consideration of the 
veteran's hearing testimony would not result in a different 
outcome to his claim for service connection.  While his 
hearing testimony is considered credible insofar as he 
testified concerning his observable symptoms and beliefs 
concerning his claim, it does not provide new and material 
evidence to reopen the claim.

Increased Ratings

Analysis.  The Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 38 
U.S.C.A. § 5107(a), in that he has presented claims which are 
plausible.  The Board is satisfied that all relevant facts 
have been properly developed, and that no further assistance 
to the veteran is required in order to comply with 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Murphy v. 
Derwinski, 1 Vet.App. 78 (1991); Proscelle v. Derwinski, 2 
Vet.App. 269 (1992).  Where, as in this case, entitlement to 
compensation has already been established, the present level 
of disability is of primary concern.  Francisco v. Brown, 
7 Vet.App. 55, 58 (1994).

Skin Disorder

The established service-connected skin disorder includes 
tinea pedis, manum and cruris.  The combined manifestations 
of the various diagnoses are rated under the diagnostic code 
for eczema.  38 C.F.R. § 4.118 (1998).  A 10 percent rating 
for eczema will be assigned with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent rating will be assigned with constant exudation 
or itching, extensive lesions, or marked disfigurement.  A 50 
percent rating will be assigned with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. 
§ 4.118, Code 7806 (1998).

The most recent dermatologic examination on file shows in 
March 1996 the veteran's skin condition had progressed to 
include an open wound of the right malleolus as a result of 
extensive exfoliative eczema.  There was also significant 
disfigurement of this region with extensive exfoliation and 
crusting.  There were no systemic or nervous manifestations.  
On examination in June 1996 clinical findings revealed the 
veteran's lesions were exudative and weeping.

The medical evidence as a whole shows that the service-
connected skin condition primarily involves the hands, groin, 
legs, and feet, but there is also some evidence of limited 
involvement of other areas of the body.  As to the 30 percent 
rating criteria of Code 7806, the evidence shows constant 
exudation, marked disfigurement as well as rather extensive 
lesions.  With due regard to the benefit-of-the- doubt rule, 
the Board finds that the veteran's skin condition more nearly 
approximates the criteria for a 30 percent rating, than the 
criteria for a 10 percent rating, and thus the higher rating 
of 30 percent is to be assigned.  38 U.S.C.A. § 5107(b) (West 
1991 & Supp. 1998); 38 C.F.R. §§ 4.7 (1998).

The evidence of record does not reflect the criteria for an 
even higher rating of 50 percent under Code 7806 (ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant).  The 
preponderance of the evidence is against a rating in excess 
of 30 percent for the skin condition.



Blepharitis

The veteran's recurrent blepharitis is rated by analogy under 
Diagnostic Code 6018, chronic conjunctivitis, other (than 
trachomatous conjunctivitis).  The Board notes that 
blepharitis is defined as an inflammation of the eyelids.  
See Beaty v. Brown, 6 Vet. App. 532, 535 (1994) (quoting 
Webster's Medical Dictionary at 80 (1986)).

A noncompensable evaluation is warranted for conjunctivitis 
which is healed with no residuals.  If there are residuals, 
the disability should be rated on the residuals.  A 10 
percent evaluation is warranted if there is active 
conjunctivitis with objective symptoms.  The veteran is 
currently at the maximum evaluation available under Code 
6018.  38 C.F.R. § 4.84a (1998).

On VA examination in March 1996, the examination was 
essentially unremarkable and blepharitis was not present 
clinically.  It was noted that the veteran's corrected visual 
acuity was approximately 20/30 bilaterally.  The VA examiner 
concluded the veteran's decreased visual acuity appeared 
consistent with a nonspecific maculopathy.  Significantly, he 
did not diagnose active blepharitis or any residuals of that 
disability.

The Board finds that there is no evidence that would support 
a higher rating.  The 10 percent rating is the highest 
available evaluation for this disability under Diagnostic 
Code 6018.

In making its determination, the Board has considered the 
veteran's hearing testimony, which is considered credible 
insofar as he described his current symptoms and beliefs that 
his service-connected disability is more disabling than 
currently rated.  However, the veteran is not competent to 
testify as to matters requiring medical expertise.  The 
competent evidence in this case does not provide a basis for 
favorable action on the veteran's claim. 

The Board therefore finds that a preponderance of the 
evidence is against the claim for an increased rating for 
recurrent blepharitis and that the benefit-of-the-doubt rule 
does not apply.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
1998).


ORDER

As new and material evidence has not been submitted, the 
appeal to reopen the claim of service connection for a 
psychiatric disorder is denied.

Entitlement to an increased rating for recurrent blepharitis 
is denied.

Entitlement to a 30 percent rating is granted for tinea of 
the hands, feet and groin, subject to the regulations 
applicable to the payment of monetary benefits.


REMAND

Service medical records show that in October 1975 the veteran 
was evaluated for history of substernal chest pain, nausea 
and dizziness.  The examination was negative and an EKG was 
found to be within normal limits.  The clinical assessment 
was probable angina.  The following month the veteran was 
evaluated for history of shortness of breath and chest pain 
which was relieved by nitroglycerin.  He described the chest 
pain as sharp, crushing and intermittent, lasting about one 
minute without nitroglycerin.  He denied claudication 
associated with chest pain and denied a history of smoking, 
alcohol intake and family history of heart disease.  X-rays 
showed the heart was slightly prominent with a cardiothoracic 
ratio of 16.5/32.  Vascularity was within normal limits.  
There was anterior eventration of the right hemidiaphragm.  
There was no active pulmonary disease identified and the 
costophrenic angles were sharp.  The clinical impression was 
borderline cardiomegaly.  

A Physical Evaluation Board (PEB) report, prepared in 
December 1975 shortly before his discharge, notes the 
veteran's history of substernal chest pain.  Further 
cardiovascular evaluation revealed no evidence of ischemic 
process but X-rays and EKG findings were consistent with left 
ventricular hypertrophy.  It was noted the veteran had been 
placed on nitroglycerin for diagnostic as well as therapeutic 
measures.  There was no history to suggest ASCVD 
(arteriosclerotic cardiovascular disease).  There was also a 
question of possible hypertension which had not been 
documented.  The clinical impression was atypical chest pain 
with negative stress test treadmill.

A post-service VA examination report dated in December 1978 
shows the cardiovascular system revealed the point of maximal 
impulse was not palpable and rhythm was regular and heart 
sounds were normal.  X-rays showed the cardiac silhouette was 
16.5 over 32 and mildly enlarged.  The aorta, great vessels 
and mediastinum showed no abnormalities.  The lungs were 
clear as were the costophrenic angles.  The right 
hemidiaphragm was mildly elevated.  Bony and soft tissue 
structures revealed no abnormalities.  The clinical 
impression was mild cardiomegaly, otherwise no active 
disease.

VA examination in December 1980 showed on X-ray that the 
cardiac silhouette appeared enlarged and the aorta was mildly 
prominent as were both hili.  The lungs were normally aerated 
and the veteran was not in failure.  There was no 
infiltration, pleural effusion or pneumothorax.  The clinical 
impression was suggestion of mild cardiomegaly with no active 
disease.  The diagnosis was chest pain, etiology 
undetermined.  On VA examination in September 1982 the 
veteran's cardiovascular system showed no evidence of 
cardiomegaly to percussion.  Cardiac rhythm was regular with 
no murmur.  

In December 1993 the veteran was evaluated by a private 
physician for left chest and shoulder pain.  The chest pain 
was well localized without any radiation into the left upper 
extremity.  The veteran reported the symptoms had been 
present for several years but had worsened over the course of 
the last several months.  The symptoms did not appear related 
to activity and a combination of Advil and Tylenol were used 
for relief.  The veteran indicated that the original injury 
occurred in 1972 when he was struck in the chest.  The 
clinical impression was degenerative joint disease of the 
left shoulder glenohumeral injury and probable left 
pectoralis strain related to previous injury.  The veteran is 
currently service connected for substernal muscular chest 
pain.

Letters from J.H. Austria, M.D. dated in February 1994 and 
February 1995 indicate the veteran had been under his care 
since 1988 for complaints of chest pain.  The veteran 
subsequently underwent a cardiolite exercise tolerance test 
in January 1994 which revealed reversible ischemia involving 
the anterior wall of the left ventricle with possible remote 
old inferior wall myocardial infarction.  

In May 1995 the veteran underwent a VA heart disease 
examination.  He gave a history of left sided sharp stabbing 
intermittent chest pain since 1972.  The pain would usually 
occur following activity and the veteran would experience 
difficulty breathing.  At that time he was evaluated and 
placed on nitroglycerine tablets and X-rays revealed a 
borderline enlargement of the heart.  The veteran's current 
complaint was of several episodes of chest pain a day, 
difficulty breathing, limited exercise capacity and irregular 
heartbeats.  He reported that he goes to the emergency room 
once or twice a week for evaluation.  He also reported that 
he had an abnormal stress test two years prior.  An 
echocardiographic study was performed the previous year and 
reported to be abnormal.  The examiner report the veteran had 
possible fluid around the heart and in 1992 was admitted and 
treated with fluid medication.  On discharge the veteran 
continued to complain of minimal shortness of breath and very 
minimal swelling of the ankles.  The veteran stated that he 
was advised to consider a heart catheterization but that it 
was never discussed at great length and never considered a 
good strong option.  

The veteran also complained that he cannot lie flat in bed 
due to shortness of breath and that sitting up in a chair 
minimized his symptoms.  He reported ankle swelling on 
prolonged standing and that an irregular heartbeat was 
diagnosed in 1972.  He was experiencing some irregular 
heartbeats at the time of the examination.  There was no 
evidence of central or peripheral cyanosis or jugular venous 
distention and breath sounds were normal without adventitial 
sounds.  The pericardial area was normal to inspection and 
palpation.  The point of maximal impulse was located in the 
left fifth intercostal space inside the midclavicular line.  
S1 was normal and S2 was physiologically split.  Murmurs, 
rubs and gallops were absent.  The upper and lower extremity 
arterial pulses were palpable.  X-rays showed the heart was 
normal in size with no acute infiltrates or evidence of 
congestive heart failure.  The costophrenic angles were clear 
and there was no evidence of acute disease.  The 
echocardiogram revealed no significant abnormalities and the 
minimal T wave abnormalities noted in the EKG were not 
considered significant.  The diagnosis was left chest pain 
not consistent with typical angina pectoris.  

Given the evidence showing treatment with nitroglycerin for 
chest pain in service, and complaints indicating continuation 
of those symptoms thereafter, the Board finds that additional 
examination by a VA cardiologist is necessary prior to final 
appellate review.  Although the VA heart examination in May 
1995 noted the history of treatment in service, the examiner 
did not offer an opinion as to whether the veteran's current 
heart disease had any relationship to such treatment.  The 
veteran should be afforded a complete examination in order to 
determine whether he currently has chronic heart disease 
related to service.

Where the medical evidence on file is inadequate, a remand 
for further studies is mandatory, not permissive.  Littke v. 
Derwinski, 1 Vet.App. 90, 93 (1990).  The VA has a duty to 
provide the veteran with a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).  This opportunity will 
also be taken to secure any additional records.

Accordingly, this case is REMANDED for the following action:

1.  The RO should appropriately contact 
the veteran and request that he provide 
the names and addresses of all medical 
care providers who have provided him any 
relevant treatment for cardiac 
symptomatology, since May 1995.  Complete 
copies of all records obtained should be 
associated with the claims folder.

2.  Following receipt of proper 
authorization from the veteran, the RO 
should contact J.H. Austria, M.D. and 
request copies of all medical records 
concerning treatment of the veteran, 
including all office treatment records.

3.  The veteran should then be afforded a 
VA cardiology examination to determine 
the nature, extent and etiology of any 
heart disorder now present.  All 
indicated tests and studies, to include 
X-rays, should be completed and all 
findings reported in detail.  The 
examiner should be instructed to set 
forth the history of symptoms as reported 
by the veteran as well as all pertinent 
findings.  Complete diagnoses should be 
provided.  The examiner should be asked 
to give an opinion as to the medical 
probability that the veteran's treatment 
for chest pain with nitroglycerin in 
service is related to any current heart 
disease.  In that regard, the service 
medical records should be reviewed in 
that they show multiple complaints of 
chest pain, on at least one occasion 
diagnosed as probable angina, and treated 
with nitroglycerin.  It should be noted 
that the veteran has been granted service 
connection for substernal left chest 
muscle pain but there is evidence that he 
currently has heart disease.  In 
particular, the examiner should discuss 
the relationship, if any, between 
inservice complaints and treatment and 
the veteran's subsequent treatment and 
diagnosis of heart disease following his 
discharge from active duty.  The 
veteran's entire medical history should 
be reviewed prior to the examination, and 
to that end, the claims folders must be 
provided to the examiner. 

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If the decision 
remains adverse to the veteran, a 
supplemental statement of the case should 
be furnished and the veteran and his 
representative provided an opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


- 12 -


